Exhibit 10.1

PENSKE AUTOMOTIVE GROUP, INC.
2015 EQUITY INCENTIVE PLAN

1. Purpose. The purpose of this 2015 Equity Incentive Plan (the “Plan”) is to
further the long term stability and financial success of Penske Automotive
Group, Inc. (the “Company”) by (a) attracting and retaining key employees,
members of the Board of Directors and other contributors to the Company through
the use of equity and cash incentives and (b) encouraging equity ownership in
the Company by members of the Company’s Board of Directors and management. It is
believed that ownership of Company Stock will stimulate the efforts of those
Participants upon whose judgment and interest the Company is and will be
dependent for the successful conduct of its business. It is also believed that
awards granted under this Plan will strengthen their desire to remain with the
Company and will further align those Participants’ interests with those of the
Company’s shareholders.

2. Definitions. As used in the Plan, the following terms have the meanings
indicated:



(a)   “Act” means the Securities Exchange Act of 1934, as amended.



(b)   “Applicable Withholding Taxes” means the minimum aggregate amount of
federal, state and local income and payroll taxes that the Company is required
by applicable law to withhold in connection with any Award.



(c)   “Award” means individually or collectively, the award of an Option, Stock
Appreciation Right, Company Stock Award, Incentive Award, Restricted Award or
any of the foregoing that is designated as a Performance Compensation Award
under the Plan.



(d)   “Award Agreement” means the written or electronic document that sets forth
the terms of a Participant’s Award and may include a separate written or
electronic employment agreement between the Company or a Subsidiary and a
Participant, to the extent such agreement provides for any type of Award
permitted to be granted under the Plan and is granted in accordance with the
terms of the Plan.



(e)   “Board” means the Board of Directors of the Company.



(f)   “Change of Control” means the occurrence of the following event: any
individual, entity or group (as defined in Section 13(d)(3) of the Act) other
than the Permitted Holders becomes the beneficial owner (as defined in
Rule 13(d)(3) under the Act) of Company securities that constitute more than 50%
of the combined voting power of the then outstanding securities of the Company
that may be cast for the election of directors to the Board of the Company
(other than as a result of an issuance of securities initiated by the Company in
the ordinary course of business).



(g)   “Code” means the Internal Revenue Code of 1986, as amended. A reference to
any provision of the Code shall include reference to any successor or
replacement provision of the Code.



(h)   “Committee” means the Plan administrator, as described under Section 15.



(i)   “Company” means Penske Automotive Group, Inc., a Delaware corporation.



(j)   “Company Contributor” means a consultant, advisor or other individual
(except a member of the Board or an employee of the Company, a Parent or a
Subsidiary of the Company), who renders bona fide services that are not in
connection with the offer and sale of the Company’s securities in a
capital-raising transaction; and (ii) does not promote or maintain a market for
the Company’s securities.



(k)   “Company Stock” means the common stock of the Company. In the event of a
change in the capital structure of the Company, the shares resulting from such a
change shall be deemed to be Company Stock within the meaning of the Plan.



(l)   “Company Stock Award” means an award of Company Stock made without any
restrictions.



(m)   “Date of Grant” means the date on which the Committee (or its delegate
pursuant to authority granted in Section 15(c)) authorizes an Award, or such
later date as shall be designated by the Committee.



(n)   “Disability” or “Disabled” means, as to an Incentive Stock Option, a
disability within the meaning of Code Section 22(e)(3), and, as to a Restricted
Stock Unit and any Award determined to be subject to Code Section 409A, a
disability within the meaning of Code Section 409A(a)(2)(C). As to all other
forms of Awards, the Committee shall determine whether a disability exists and
such determination shall be conclusive.



(o)   “Fair Market Value” means, for purposes of determining the value of
Company Stock on the Date of Grant, the Stock Exchange closing price of Company
Stock on the Date of Grant. If there are no Company Stock transactions on such
date, Fair Market Value shall be determined as of the immediately preceding date
on which there were Company Stock transactions. Unless otherwise specified in
the Plan, Fair Market Value for purposes of valuing Company Stock on the date of
exercise means the Stock Exchange closing price of Company Stock on the last day
immediately preceding the exercise date on which there were Company Stock
transactions. If Company Stock is not listed on a national or regional Stock
Exchange or market system, Fair Market Value shall be determined by the
Committee in good faith, subject to compliance with Code Section 409A.



(p)   “Incentive Award” means a long or short-term incentive award with payment
in the form of cash, Company Stock or a combination of both, as designated by
the Committee and conditioned on the attainment of specified performance
objectives.



(q)   “Incentive Stock Option” means an Option intended to meet the requirements
of, and qualify for favorable federal income tax treatment under, Code
Section 422.



(r)   “Maturity Date” means, with respect to a Restricted Stock Unit, the date
upon which all restrictions set forth in Section 6(b) with respect to such
Restricted Stock Unit have lapsed or been removed pursuant to Section 6(g) or
Section 6(h).



(s)   “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 10(d)(iv) of the Plan; provided
that the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.



(t)   “Nonstatutory Stock Option” means an Option that does not meet the
requirements of Code Section 422 or, even if meeting the requirements of Code
Section 422, is not intended to be an Incentive Stock Option and is so
designated.



(u)   “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Act.



(v)   “Option” means a right to purchase Company Stock granted under Section 7
of the Plan, at a price determined in accordance with the Plan.



(w)   “Parent” means, with respect to any corporation, a parent of that
corporation within the meaning of Code Section 424(e).



(x)   “Participant” means any employee, director or other Company Contributor
who receives an Award under the Plan.



(y)   “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 10 of the
Plan.



(z)   “Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goal(s) for a
Performance Period with respect to any Performance Compensation Award under the
Plan. The Performance Criteria that will be used to establish the Performance
Goal(s) shall be based on the attainment of specific levels of performance and
shall be limited to the following: specified levels of or increases or decreases
in revenue, return on equity, earnings per share, total earnings, earnings
growth, earnings from continuing operations, EBITDA, EBITDAR, return on
capital/equity, return on assets, gross profit, earnings before interest and
taxes, sales, sales growth, gross or operating margin, cost reduction goals,
fixed cost coverage measurements (including the ratio of service and parts
revenues to operating costs), return on investment, increase in the fair market
value of the Common Stock, share price (including growth measures and total
stockholder return), market capitalization, operating profit, profit margin, net
income, cash flow (including operating cash flow and free cash flow), financial
return ratios, expense ratios, total return to shareholders, market share,
earnings measures/ratios, balance sheet measurements (including debt to equity
ratios, maintenance of specified credit availability levels, compliance with
credit covenants, inventory measurements and receivables/payables metrics),
human resources measurements (including measurements of employee turnover,
workers’ compensation costs and employee satisfaction), internal rate of return,
unit sales, same store sales, specified levels of acquisitions/acquired revenue,
customer satisfaction and productivity and compliance objectives (including lack
of material weakness in internal controls, each as determined in accordance with
the relevant AICPA or PCAOB principles), or where applicable, as adjusted to the
extent permitted under Section 162(m) of the Code, to omit the effects of
extraordinary items, acquisitions or dispositions, the gain or loss on the
disposal of a business segment, unusual or infrequently occurring events and
transactions, accruals for Awards under the Plan and/or cumulative effects of
changes in accounting principles. The foregoing criteria may relate to the
Company, one or more of its Subsidiaries or one or more of its or their
divisions or units, or any combination of the foregoing, and may be applied on
an absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine.



(aa)   “Performance Formula” means, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.



(bb)   “Performance Goals” means, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code), in its sole discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code.



(cc)   “Performance Period” means the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to and the
payment of a Performance Compensation Award.



(dd)   “Permitted Holder” means (i) Mr. Roger S. Penske, his estate, guardians,
conservators, administrators, committees or personal representatives;
(ii) immediate family members and lineal descendants of Mr. Roger S. Penske and
their respective guardians, conservators, administrators, committees or personal
representatives; (iii) trusts or other entities created for the benefit of any
of the Persons listed in (i) or (ii) above or for the benefit of a trust covered
by this clause (iii); and (iv) any of Penske Capital Partners LLC, International
Motor Car Group I LLC, International Motor Car Group II LLC, Penske Corporation,
Penske Automotive Holdings Corp., Transportation Resource Partners, LP,
Transportation Resource Partners III, LP, Penske Truck Leasing Co., L.P., LJ VP
Holdings LLC and their respective Subsidiaries, in each case so long as the
Persons or entities covered by clauses (i), (ii) or (iii), directly or
indirectly, control such entities; For purposes of this definition, “control”
when used with respect to any entity means the power to direct the management
and policies of such entity, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.



(ee)   “Restricted Award” means, collectively, the award of Restricted Stock or
Restricted Stock Units.



(ff)   “Restricted Stock” means Company Stock awarded upon the terms and subject
to the restrictions set forth in Section 6.



(gg)   “Restricted Stock Unit” means an award granted upon the terms and subject
to the restrictions and limitations set forth in Section 6 that entitles the
holder to receive a payment equal to the Fair Market Value of a share of Company
Stock on the Maturity Date.



(hh)   “Rule 16b-3” means Rule 16b-3 adopted pursuant to Section 16(b) of the
Act. A reference in the Plan to Rule 16b-3 shall include a reference to any
corresponding rule (or number redesignation) of any amendments to Rule 16b-3
adopted after the effective date of the Plan’s adoption.



(ii)   “Stock Appreciation Right” means a right to receive amounts from the
Company awarded upon the terms and subject to the restrictions set forth in
Section 8.



(jj)   “Stock Exchange” means the principal national securities exchange on
which Company Stock is listed for trading, or, if Company Stock is not listed
for trading on a national securities exchange, such other recognized trading
market or quotation system upon which the largest number of shares of Company
Stock has been traded in the aggregate during the last 20 days before a Date of
Grant, or date on which an Option is exercised, whichever is applicable.



(kk)   “Subsidiary” means any business entity (including, but not limited to, a
corporation, partnership or limited liability company) of which a company
directly or indirectly owns 50% of the voting interests of the entity unless the
Committee determines that the entity should not be considered a Subsidiary for
purposes of the Plan. If a company owns less than 50% of the voting interests of
the entity, the entity will be considered a Subsidiary for purposes of the Plan
only if the Committee determines that the entity should be so considered. For
purposes of Incentive Stock Options, Subsidiary shall be limited to a subsidiary
within the meaning of Code Section 424(f).



(ll)   “Substitute Awards” means Awards granted or shares of Company Stock
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, in
each case, by a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines.



(mm)   “10% Shareholder” means a person who owns, directly or indirectly, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary of the Company. Indirect
ownership of stock shall be determined in accordance with Code Section 424(d).

3. General. Awards may be granted under the Plan in the form of Options, Stock
Appreciation Rights, Company Stock Awards, Incentive Awards and Restricted
Awards, with any of the foregoing being designated as Performance Compensation
Awards. Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options. The provisions of the Plan referring to Rule 16b-3
shall apply only to Participants who are subject to Section 16 of the Act.

4. Number of Shares of Company Stock and Cash Compensation Cap.



(a)   Subject to Section 14 of the Plan, there shall be reserved for issuance
under the Plan an aggregate of 4,000,000 shares of Company Stock, which shall be
authorized, but unissued             shares.



(b)   Subject to Section 14 of the Plan, no more than 1,000,000 shares of
Company Stock may be allocated to the Awards that are granted to any one
Participant during any single calendar year, of which no more than 1,000,000
shares of Company Common Stock may be awarded to any one Participant in the form
of Incentive Stock Options during any single calendar year.



(c)   Shares of Company Stock that have not been issued under the Plan and that
are allocable to Awards or portions thereof that expire or otherwise terminate
unexercised may again be subjected to an Award under the Plan. Similarly, if any
shares of Restricted Stock issued pursuant to the Plan are reacquired by the
Company as a result of a forfeiture of such shares pursuant to the Plan, such
shares may again be subjected to an Award under the Plan.



(d)   For purposes of determining the number of shares of Company Stock that are
available for Awards under the Plan, such number shall include the number of
shares of Company Stock under an Award tendered by a Participant (either by
actual delivery or attestation) or retained by the Company in payment of the
exercise price of an Option or SAR, or Applicable Withholding Taxes.



(e)   Awards shall reduce the number of shares of Company Stock available for
Awards under the Plan only to the extent such Awards are paid in shares of
Company Stock, as opposed to payment in cash or other consideration.



(f)   Substitute Awards shall not reduce the shares of Company Stock authorized
for grant under the Plan or the applicable limitations for grant to a
Participant under Section 4(b). Additionally, in the event that a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the shares of Company Stock
authorized for grant under the Plan; provided that Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not Participants prior to such
acquisition or combination.



(g)   The maximum dollar amount payable to any Employee Participant in any one
calendar year pursuant to a cash Incentive Award that is designated as a
Performance Compensation Award shall not exceed the lesser of $10.0 million or
(x) ten times the Participant’s base salary for the calendar year.

5. Eligibility.



(a)   All present and future employees, directors and other Company Contributors
(or any Parent or Subsidiary of the Company, whether now existing or hereafter
created or acquired) shall be eligible to receive Awards under the Plan. The
Committee shall have the power and discretion, as provided in Section 15, to
select which employees, directors and Company Contributors shall receive Awards
and to determine for each such Participant the terms and conditions, the nature
of the award and the number of shares or units to be allocated to each
Participant as part of each Award.



(b)   The grant of an Award shall not obligate the Company or any Parent or
Subsidiary of the Company to pay a Participant any particular amount of
remuneration, to continue the employment of the Participant after the grant or
to make further grants to the Participant at any time thereafter.

6. Company Stock Awards, Incentive Awards and Restricted Awards.



(a)   Whenever the Committee deems it appropriate to grant a Company Stock
Award, notice shall be given to the Participant stating the number of shares of
Company Stock for which the Company Stock Award is granted. This notice may be
given in writing or in electronic form and shall constitute the Award Agreement
between the Company and the Participant. A Company Stock Award may be made by
the Committee in its discretion without cash consideration.



(b)   Whenever the Company deems it appropriate to grant an Incentive Award
based on the attainment of specified levels of Company or Subsidiary performance
over a designated period of one or more years, payable in the form of cash or
Company Stock, or a combination of both, notice shall be given to the
Participant stating the terms and conditions on which the Inventive Award is
granted. This notice may be given in writing or in electronic form and shall
constitute the Award Agreement between the Company and the Participant. An
Incentive Award may be made by the Committee in its discretion with or without
cash consideration. Whenever the Committee deems it appropriate to grant a
Restricted Award, notice shall be given to the Participant stating the number of
shares of Restricted Stock or number of Restricted Stock Units for which the
Restricted Award is granted and the terms and conditions to which the Restricted
Award is subject. This notice may be given in writing or in electronic form and
shall constitute the Award Agreement between the Company and the Participant. A
Restricted Award may be made by the Committee in its discretion without cash
consideration.



(c)   A Restricted Award issued pursuant to the Plan shall be subject to the
following restrictions:



  (i)   None of such shares or units may be sold, assigned, transferred,
pledged, hypothecated, or otherwise encumbered or disposed of until the
restrictions on such             shares or units shall have lapsed or shall have
been removed pursuant to paragraph (h) or (i) below.



  (ii)   Unless specified otherwise in a Participant’s Restricted Award
Agreement, the restrictions on such shares or units must remain in effect for a
period of no less than one year from the Date of Grant, except as provided under
paragraph (h) or (i) in the case of Disability, death or a Change in Control.



  (iii)   Unless specified otherwise in a Participant’s Restricted Award
Agreement, if a Participant ceases to be employed by the Company or a Parent or
Subsidiary of the Company, or otherwise ceases employment with or otherwise
ceases to be a Company Contributor, as applicable, the Participant shall forfeit
to the Company any Restricted Awards, the restrictions on which shall not have
lapsed or shall not have been removed pursuant to paragraph (h) or (i) below, on
the date such Participant shall cease to be so employed, etc.



  (iv)   The Committee may establish such other restrictions on such shares or
units that the Committee deems appropriate, including, without limitation,
events of forfeiture and performance requirements for the vesting of awards.



(d)   Upon the acceptance by a Participant of an award of Restricted Stock, such
Participant shall, subject to the restrictions set forth in paragraph (c) above,
have all the rights of a shareholder with respect to the shares of Restricted
Stock subject to such award of Restricted Stock, including, but not limited to,
the right to vote such shares of Restricted Stock and the right to receive all
dividends and other distributions paid thereon. Certificates, if any,
representing Restricted Stock shall bear a legend referring to the restrictions
set forth in the Plan and the Participant’s Award Agreement. If shares of
Restricted Stock are issued without certificates, notice of the restrictions set
forth in the Plan and the Participant’s Award Agreement must be given to the
shareholder in the manner required by law.



(e)   Each Restricted Stock Unit shall entitle the Participant, on the Maturity
Date, to receive from the Company an amount equal to the Fair Market Value on
the Maturity Date of one share of Company Stock subject to any limitations or
enhancements on such value as the Committee may set forth in the notice of the
Restricted Stock Unit Award.



(f)   The manner in which the Company’s obligation arising on the Maturity Date
of a Restricted Stock Unit shall be paid and date of payment shall be determined
by the Committee and shall be set forth in the Participant’s Restricted Stock
Unit Award Agreement. The Committee may provide for payment in Company Stock or
cash or a fixed combination of Company Stock and cash, or the Committee may
reserve the right to determine the manner of payment at the time the payment is
made. Shares of Company Stock issued as payment for a Restricted Stock Unit
shall be valued at Fair Market Value on the Maturity Date subject to any
limitations or enhancements on such value as the Committee may set forth in the
notice of the Restricted Stock Unit award.



(g)   A Participant receiving an award of Restricted Stock Units shall not
possess any rights of a shareholder with respect to the Restricted Stock Units
and shall be entitled to receive payments equivalent to dividends and other
distributions paid on shares of Company Stock only to the extent set forth in
the Restricted Stock Unit Award Agreement.



(h)   The Committee shall establish as to each Restricted Award the terms and
conditions upon which the restrictions set forth in paragraph (c) above shall
lapse. Such terms and conditions may include, without limitation, the lapsing of
such restrictions as a result of the Disability, or death of the Participant or
the occurrence of a Change of Control.



(i)   Notwithstanding the forfeiture provisions of paragraph (c)(iii) above, and
subject to Code Section 162(m) if applicable, the Committee may at any time, in
its sole discretion, accelerate the time at which any or all restrictions will
lapse or remove any and all such restrictions.



(j)   Each Participant shall agree at the time his Company Stock Award,
Incentive Award and/or Restricted Award is granted, and as a condition thereof,
to pay to the Company or make arrangements satisfactory to the Company regarding
the payment to the Company of, Applicable Withholding Taxes. Until such amount
has been paid or arrangements satisfactory to the Company have been made, no
stock certificates free of a legend reflecting the restrictions set forth in
paragraph (c) above shall be issued to such Participant for Restricted Stock. If
Restricted Stock is being issued to a Participant without the use of a stock
certificate, the restrictions set forth in paragraph (c) shall be communicated
to the shareholder in the manner required by law. As an alternative to making a
cash payment to the Company to satisfy Applicable Withholding Taxes for an Award
of Company Stock or Restricted Stock, if the grant so provides, or the Committee
by separate action so permits, the Participant may elect to (i) deliver shares
of Company Stock or (ii) have the Company retain that number of shares of
Company Stock that would satisfy all or a specified portion of the Applicable
Withholding Taxes. Any such election shall be made only in accordance with
procedures established by the Committee. The Committee has the express authority
to change any election procedure it establishes at any time. Applicable
Withholding Taxes attributable to Restricted Stock Units may be withheld from
the payment by the Company to the Participant for such Restricted Stock Units.

7. Options.



(a)   Whenever the Committee deems it appropriate to grant Options, notice shall
be given to the Participant stating the number of shares for which Options are
granted, the exercise price per share, whether the Options are Incentive Stock
Options or Nonstatutory Stock Options, the extent, if any, to which Stock
Appreciation Rights are granted, and the conditions to which the grant and
exercise of the Options are subject, including any performance-based vesting
conditions, as the Committee acting in its complete discretion deems consistent
with the terms of the Plan. This notice may be given in writing or in electronic
form and shall constitute the stock option Award Agreement between the Company
and the Participant. Incentive Stock options only may be granted to employees of
the Company, the Parent or a Subsidiary of the Company.



(b)   The exercise price of shares of Company Stock covered by an Incentive
Stock Option shall be not less than 100% of the Fair Market Value of such shares
on the Date of Grant; provided that if an Incentive Stock Option is granted to
an employee who, at the time of the grant, is a 10% Shareholder, then the
exercise price of the shares covered by the Incentive Stock Option shall be not
less than 110% of the Fair Market Value of such shares on the Date of Grant.



(c)   The exercise price of shares of Company Stock covered by a Nonstatutory
Stock Option shall be not less than 100% of the Fair Market Value of such shares
on the Date of Grant. No Nonstatutory Stock Option may be exercised after ten
years from the Date of Grant.



(d)   Options may be exercised in whole or in part at such times as may be
specified by the Committee in the Participant’s stock option Award Agreement;
provided that the exercise provisions for Incentive Stock Options shall in all
events not be more liberal than the following provisions:



  (i)   No Incentive Stock Option may be exercised after the first to occur of:



  (x)   Ten years (or, in the case of an Incentive Stock Option granted to a 10%
Shareholder, five years) from the Date of Grant,



  (y)   Three months after the date of the Participant’s termination of
employment with the Company and any Parent or Subsidiary of the Company for
reasons other than death or Disability; or



  (z)   One year following the date of the Participant’s termination of
employment by reason of death or Disability.



  (ii)   Except as otherwise provided in this Section, no Incentive Stock Option
may be exercised unless the Participant is employed by the Company or a Parent
or Subsidiary of the Company at the time of the exercise and has been so
employed at all times since the Date of Grant. If a Participant’s employment is
terminated other than by reason of death or Disability at a time when the
Participant holds an Incentive Stock Option that is exercisable (in whole or in
part), the Participant may exercise any or all of the then exercisable portion
of the Incentive Stock Option (to the extent exercisable on the date of
termination) within three months after the Participant’s employment. If a
Participant’s employment is terminated by reason of Disability at a time when
the Participant holds an Incentive Stock Option that is exercisable (in whole or
in part), the Participant may exercise any or all of the then exercisable
portion of the Incentive Stock Option (to the extent exercisable on the date of
Disability) within one year after the Participant’s termination of employment.
If a Participant’s employment is terminated by reason of death at a time when
the Participant holds an Incentive Stock Option that is exercisable (in whole or
in part), the then exercisable portion of the Incentive Stock Option may be
exercised (to the extent exercisable on the date of death) within one year after
the Participant’s death by the person to whom the Participant’s rights under the
Incentive Stock Option shall have passed by will or by the laws of descent and
distribution.



  (iii)   An Incentive Stock Option, by its terms, shall be exercisable in any
calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of the Company Stock with respect to which
Incentive Stock Options are exercisable for the first time during the calendar
year does not exceed $100,000 (the “Limitation Amount”). Incentive Stock Options
granted under the Plan and all other plans of the Company and any Parent or
Subsidiary of the Company shall be aggregated for purposes of determining
whether the Limitation Amount has been exceeded. The Committee may impose such
conditions as it deems appropriate on an Incentive Stock Option to ensure that
the foregoing requirement is met. If Incentive Stock Options that first become
exercisable in a calendar year exceed the Limitation Amount, the excess Options
will be treated as Nonstatutory Stock Options to the extent permitted by law.



(e)   Unless otherwise specified in a Participant’s Option Award Agreement, the
same exercise terms as set forth in Section 7(d)(i) through 7(d)(ii) for
Incentive Stock Options shall apply to Nonstatutory Options, except that
(i) separation from services shall replace employment termination for directors
and Company Contributors, and (ii) the five-year exercise restriction on 10%
Shareholders shall not apply.



(f)   The Committee may, in its discretion, grant Options that by their terms
become fully exercisable upon a Change of Control notwithstanding other
conditions on exercisability in the stock option Award Agreement.



(g)   Notwithstanding the foregoing, an Option Award Agreement may provide that
if on the last day of the term of an Option the Fair Market Value of one share
of Company Stock exceeds the exercise price of the Option, the Participant has
not exercised the Option and the Option has not expired, the Option shall be
deemed to have been exercised by the Participant on such day with payment made
by withholding shares of Company Stock otherwise issuable in connection with the
exercise of the Option. In such event, the Company shall deliver to the
Participant the number of shares of Company Stock for which the Option was
deemed exercised, less the number of shares of Company Stock required to be
withheld for the payment of the total purchase price and Applicable Withholding
Taxes; any fractional share of Company Stock shall be settled in cash.

8. Stock Appreciation Rights.



(a)   Whenever the Committee deems it appropriate, Stock Appreciation Rights may
be granted in connection with all or any part of an Option, either concurrently
with the grant of the Option or, if the Option is a Nonstatutory Stock Option,
by an amendment to the Option at any time thereafter during the term of the
Option. Stock Appreciation Rights may be exercised in whole or in part at such
times and under such conditions as may be specified by the Committee in the
Participant’s stock option Award Agreement. The following provisions apply to
all Stock Appreciation Rights that are granted in connection with Options:



  (i)   Stock Appreciation Rights shall entitle the Participant, upon exercise
of all or any part of the Stock Appreciation Rights, to surrender to the Company
unexercised that portion of the underlying Option relating to the same number of
shares of Company Stock as is covered by the Stock Appreciation Rights (or the
portion of the Stock Appreciation Rights so exercised) and to receive in
exchange from the Company an amount equal to the excess of (x) the Fair Market
Value on the date of exercise of the Company Stock covered by the surrendered
portion of the underlying Option over (y) the exercise price of the Company
Stock covered by the surrendered portion of the underlying Option, which shall
be no less than 100% of Fair Market Value of the covered Company Stock on the
Date of Grant. The Committee may limit the amount that the Participant will be
entitled to receive upon exercise of the Stock Appreciation Right.



  (ii)   Upon the exercise of a Stock Appreciation Right and surrender of the
related portion of the underlying Option, the Option, to the extent surrendered,
shall not thereafter be exercisable.



  (iii)   The Committee may, in its discretion, grant Stock Appreciation Rights
in connection with Options which by their terms become fully exercisable upon a
Change of Control, which Stock Appreciation Rights shall only be exercisable
following a Change of Control. The underlying Option may provide that such Stock
Appreciation Rights shall be payable solely in cash. The terms of the underlying
Option shall provide that the value of the Company Stock shall be calculated
based on the Fair Market Value of the Company Stock on the day of exercise.



  (iv)   Subject to any further conditions upon exercise imposed by the
Committee, a Stock Appreciation Right shall be exercisable only to the extent
that the related Option is exercisable, and shall expire no later than the date
on which the related Option expires.



  (v)   A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the exercise price of the Company Stock covered by the underlying
Option.



(b)   Whenever the Committee deems it appropriate, Stock Appreciation Rights may
be granted without related Options. The terms and conditions of the award shall
be set forth in a Stock Appreciation Rights Award Agreement between the Company
and the Participant in written or electronic form and may include
performance-based vesting conditions, as the Committee deems appropriate. The
following provisions apply to all Stock Appreciation Rights that are granted
without related Options:



  (i)   Stock Appreciation Rights shall entitle the Participant, upon the
exercise of all or any part of the Stock Appreciation Rights, to receive from
the Company an amount equal to the excess of (x) the Fair Market Value on the
date of exercise of the Company Stock covered by the surrendered Stock
Appreciation Rights over (y) the Fair Market Value on the Date of Grant of the
Company Stock covered by the Stock Appreciation Rights. The Committee may limit
the amount that the Participant may be entitled to receive upon exercise of the
Stock Appreciation Right.



  (ii)   Stock Appreciation Rights shall be exercisable, in whole or in part, at
such times as the Committee shall specify in the Participant’s Stock
Appreciation Rights Award Agreement.



(c)   The manner in which the Company’s obligation arising upon the exercise of
a Stock Appreciation Right shall be paid shall be determined by the Committee
and shall be set forth in the Participant’s stock option Award Agreement (if the
Stock Appreciation Rights are related to an Option) or Stock Appreciation Rights
Award Agreement. The Committee may provide for payment in Company Stock or cash,
or a fixed combination of Company Stock or cash, or the Committee may reserve
the right to determine the manner of payment at the time the Stock Appreciation
Right is exercised. Shares of Company Stock issued upon the exercise of a Stock
Appreciation Right shall be valued at their Fair Market Value on the date of
exercise.

9. Method of Exercise of Options and Stock Appreciation Rights.



(a)   Options and Stock Appreciation Rights may be exercised by the Participant
by giving notice of the exercise to the Company, stating the number of shares
the Participant has elected to purchase under the Option or the number of Stock
Appreciation Rights he has elected to exercise. In the case of a purchase of
shares under an Option, such notice shall be effective only if accompanied by
the exercise price in full paid in cash; provided that, if the terms of an
Option so permit, or the Committee by separate action so permits, the
Participant may (i) deliver shares of Company Stock (valued at their Fair Market
Value on the date of exercise) in satisfaction of all or any part of the
exercise price (either by actual delivery or attestation), (ii) to the extent
permitted under applicable laws and regulations, deliver a properly executed
exercise notice together with irrevocable instructions to a broker to exercise
all or part of the Option, sell a sufficient number of shares of Company Stock
to cover the exercise price, Applicable Withholding Taxes (if required by the
Committee) and other costs and expenses associated with such sale and deliver
promptly the amount necessary to pay the exercise price and any Applicable
Withholding Taxes or (iii) request that the Company reduce the number of shares
of Company Stock issued by the number of shares having an aggregate Fair Market
Value equal to the aggregate exercise price. The Participant shall not be
entitled to make payment of the exercise price other than in cash unless
provisions for an alternative payment method are included in the Participant’s
stock option Award Agreement or are agreed to in writing by the Company with the
approval of the Committee prior to exercise of the Option.



(b)   The Company may place on any certificate representing Company Stock issued
upon the exercise of an Option or a Stock Appreciation Right any legend deemed
desirable by the Company’s counsel to comply with federal or state securities
laws, and the Company may require of the participant a customary written
indication of his investment intent. Until the Participant has made any required
payment, including any Applicable Withholding Taxes, and has had issued to him a
certificate for the shares of Company Stock acquired, he shall possess no
shareholder rights with respect to the shares.



(c)   Each Participant shall agree as a condition of the exercise of an Option
or a Stock Appreciation Right to pay to the Company Applicable Withholding
Taxes, or make arrangements satisfactory to the Company regarding the payment to
the Company of such amounts. Until Applicable Withholding Taxes have been paid
or arrangements satisfactory to the Company have been made, no stock certificate
shall be issued upon the exercise of an Option or a Stock Appreciation Right.

As an alternative to making a cash payment to the Company to satisfy Applicable
Withholding Taxes if the Option or Stock Appreciation Rights Award Agreement so
provides, or the Committee by separate action so provides, a Participant may
elect to (i) deliver shares of Company Stock or (ii) have the Company retain
that number of shares of Company Stock that would satisfy all or a specified
portion of the Applicable Withholding Taxes. Any such election shall be made
only in accordance with procedures established by the Committee.



(d)   Notwithstanding anything herein to the contrary, if the Company is subject
to Section 16 of the Act, Options and Stock Appreciation Rights shall always be
granted and exercised in such a manner as to conform to the provisions of
Rule 16b-3.

10. Performance Compensation Awards.



(a)   The Committee shall have the authority, at the time of grant of any Award
described in this Plan to designate such Award as a Performance Compensation
Award in order to qualify such Award as “performance-based compensation” under
Section 162(m) of the Code. Unless otherwise provided in a Participant’s Option
or Stock Appreciation Rights Award Agreement, Options and Stock Appreciation
Rights granted under the Plan are intended to automatically satisfy the
requirements of the exemption for performance-based compensation under Code
Section 162(m), to the extent applicable, and to the extent intended to satisfy
such exemption, Options and Stock Appreciation Rights are subject to the limit
set forth in Section 4(b) of the Plan but are not otherwise considered Code
Section 162(m) Awards subject to Article 10.



(b)   The Committee will, in its sole discretion, designate within the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code) which Participants will be
eligible to receive Performance Compensation Awards for such Performance Period.
However, the designation of Participant eligibility to receive an Award for a
Performance Period shall not in any manner entitle the Participant to receive
payment for any Performance Compensation Award for such Performance Period. The
determination as to whether or not such Participant becomes entitled to payment
for any Performance Compensation Award shall be decided solely in accordance
with the provisions of this Section 10. Designation of Participant eligibility
to receive an Award for a particular Performance Period shall not require
designation of Participant eligibility to receive an Award in any subsequent
Performance Period and designation of one person as a Participant eligible to
receive an Award shall not require designation of any other person as a
Participant eligible to receive an Award in such period or in any other period.



(c)   With regard to a particular Performance Period, the Committee shall have
sole discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula. Within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence of this Section 10(c) and
record the same in writing.



(d)   Payment of Performance Compensation Awards



  (i)   Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or
Parent, or remain an employee of or otherwise be a Company Contributor, as
applicable, on the last day of a Performance Period to be eligible for payment
related to a Performance Compensation Award for such Performance Period.



  (ii)   Limitation. A Participant shall be eligible to receive payment related
to a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period.



  (iii)   Certification. Following the completion of a Performance Period, the
Committee shall review and approve whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, calculate and
approve the amount of the Performance Compensation Awards earned for the period
based upon the Performance Formula. The Committee shall then determine the
actual size of each Participant’s Performance Compensation Award for the
Performance Period and, in so doing, may apply Negative Discretion in accordance
with Section 10(d)(iv) hereof, if and when it deems appropriate.



  (iv)   Use of Discretion. In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may
reduce or eliminate the amount of the Performance Compensation Award earned
under the Performance Formula in the Performance Period through the use of
Negative Discretion if, in its sole discretion, such reduction or elimination is
appropriate. The Committee shall not have the discretion to (A) grant or provide
payment related to a Performance Compensation Award for a Performance Period if
the Performance Goals for such Performance Period have not been attained or
(B) increase a Performance Compensation Award above the maximum amount payable
under Section 10(d)(vi) of the Plan.



  (v)   Timing of Award Payments. Unless otherwise provided in a Performance
Compensation Award Agreement or pursuant to an irrevocable deferral election
made in compliance with Code Section 409A, Performance Compensation Awards
granted for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the approvals required by
this Section 10 but in no event later than the fifteenth day of the third month
following the last day of the applicable Performance Period.



  (vi)   Maximum Award Payable. Notwithstanding any provision contained in this
Plan to the contrary, the maximum Performance Compensation Award payable to any
one Participant under the Plan for a single calendar year is subject to the
limits in Sections 4(b) and 4(g).

11. Nontransferability of Awards. Except as described below or as otherwise
determined by the Committee in a Participant’s Award agreement, no Award shall
be transferable by a Participant except by will or the laws of descent and
distribution, and an Option or Stock Appreciation Right shall be exercised only
by a Participant during the lifetime of the Participant. Notwithstanding the
foregoing, a Participant may assign or transfer an Award that is not an
Incentive Stock Option with the consent of the Committee to a family member (or
trust or other entity for the benefit of the Participant or the Participant’s
family members), without consideration (each transferee thereof, a “Permitted
Assignee”); provided that any such Permitted Assignee shall be bound by and
subject to all of the terms and conditions of the Plan and transferred Award and
shall execute an Award Agreement satisfactory to the Company evidencing such
obligations. Notwithstanding the foregoing, a Participant who transfers an Award
also shall remain bound by the terms and conditions of the Plan.

12. Effective Date of the Plan. This Plan shall become effective as of May 5th,
2015, subject to the approval of the holders of a majority of the shares present
or represented by proxy at a duly held meeting of shareholders of the Company.

13. Termination, Modification, Change. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on May 5th, 2020. No Awards
shall be granted under the Plan after its termination. The Board may terminate
the Plan or may amend the Plan in such respects as it shall deem advisable;
provided that, if and to the extent required by the Code or Rule 16b-3, no
change shall be made that increases the total number of shares of Company Stock
reserved for issuance pursuant to Awards granted under the Plan (except pursuant
to Section 14), expands the class of persons eligible to receive Awards, or
materially increases the benefits accruing to Participants under the Plan unless
such change is authorized by the shareholders of the Company. Notwithstanding
the foregoing, the Board may unilaterally amend the Plan and Awards as it deems
appropriate to ensure compliance with Rule 16b-3 and to cause Awards to meet the
requirements of the Code, including Code Sections 162(m), 422, 409A and
regulations thereunder. Except as provided in the preceding sentence, a
termination or amendment of the Plan shall not, without the consent of the
Participant, adversely affect a Participant’s rights under an Award previously
granted to such Participant.

14. Change in Capital Structure.



(a)   In the event of a stock dividend, stock split or combination of shares,
recapitalization, merger in which the Company is the surviving corporation,
reorganization, reincorporation, consolidation, special dividend, spin-off or
other change in the Company’s capital stock without the receipt of consideration
by the Company (including, but not limited to, the creation or issuance to
shareholders generally of rights, options or warrants for the purchase of common
stock or preferred stock of the Company), the number and kind of shares of stock
or securities of the Company to be subject to the Plan and to Awards then
outstanding or to be granted thereunder, the aggregate and individual maximum
number of shares or securities which may be delivered under the Plan pursuant to
Section 4, and the exercise price and other terms and relevant provisions of
Awards shall be appropriately adjusted by the Committee, whose determination
shall be binding on all persons; provided, however, that no adjustment of an
outstanding Option or Stock Appreciation Right may be made that would create a
deferral of income or a modification, extension or renewal of such Option or
Stock Appreciation Right under Code Section 409A except as may be permitted in
applicable Treasury Regulations. If the adjustment would produce fractional
shares with respect to any Incentive Award, Restricted Award or unexercised
Option or Stock Appreciation Right, the Committee may adjust appropriately the
number of shares covered by the Award so as to eliminate the fractional
            shares.



(b)   If the Company is a party to a consolidation or merger in which the
Company is not the surviving corporation, a transaction that results in the
acquisition of substantially all of the Company’s outstanding stock by a single
person or entity, or a sale or transfer of substantially all of the Company’s
assets, the Committee may take such actions with respect to outstanding Awards
as the Committee deems appropriate, including, without limitation, approving the
assumption of some or all outstanding Awards by the Company’s successor, the
full vesting or lapse of all restrictions on some or all outstanding Awards, or
the cash-out of some or all outstanding Awards, subject to any specific
provisions in outstanding Award Agreements and applicable requirements under
Code Section 409A.



(c)   Any determination made or action taken under this Section 14 by the
Committee shall be final and conclusive and may be made or taken without the
consent of any Participant.

15. Administration of the Plan. The Plan shall be administered by the Committee,
which shall be the full Board or a committee appointed by the Board, consisting
of not less than two members of the Board. Subject to paragraph (f) below, a
committee appointed by the Board shall be the Compensation and Management
Development Committee of the Board unless the Board shall appoint another
committee to administer the Plan. The Committee shall have general authority to
impose any limitation or condition upon an Award that the Committee deems
appropriate to achieve the objectives of the Award and the Plan and, without
limitation and in addition to powers set forth elsewhere in the Plan, shall have
the following specific authority:



(a)   The Committee shall have the power and complete discretion to determine
(i) which eligible employees, directors and other Company Contributors shall
receive an Award and the nature of the Award, (ii) the number of shares of
Company Stock to be covered by each Award, (iii) whether Options shall be
Incentive Stock Options or Nonstatutory Stock Options, (iv) when, whether and to
what extent Stock Appreciation Rights shall be granted in connection with
Options, (v) the Fair Market Value of Company Stock, subject to Section 2(m),
(vi) the time or times when an Award shall be granted, (vii) whether an Award
shall become vested over a period of time, upon the achievement of a
performance-based vesting condition, and when it shall be fully vested,
(viii) when Options or Stock Appreciation Rights may be exercised, (ix) whether
a Disability exists, subject to Section 2.2(l), (x) the manner in which payment
will be made upon the exercise of Options or Stock Appreciation Rights,
(xi) conditions relating to the length of time before disposition of Company
Stock received upon the exercise of Options or Stock Appreciation Rights is
permitted, (xii) whether to approve a Participant’s election (A) to deliver
Company Stock to satisfy Applicable Withholding Taxes or (B) to have the Company
withhold from the shares to be issued upon the exercise of a Nonstatutory Stock
Option or a Stock Appreciation Right the number of shares necessary to satisfy
Applicable Withholding Taxes, (xiii) the terms and conditions applicable to
Restricted Awards, (xiv) the terms and conditions on which restrictions upon
Restricted Awards shall lapse, (xv) whether an Award shall be deemed to be a
Performance Compensation Award; (xvi) the Performance Criteria that will be used
to establish Performance Goals; (xvii) whether to accelerate the time at which
any or all restrictions with respect to Restricted Awards will lapse or be
removed, (xviii) notice provisions relating to the sale of Company Stock
acquired under the Plan, and (xix) any additional requirements relating to
Awards that the Committee deems appropriate. Notwithstanding the foregoing, no
“tandem stock options” (where two stock options are issued together and the
exercise of one option affects the right to exercise the other option) may be
issued in connection with Incentive Stock Options. The Committee shall have the
power to amend the terms of previously granted Awards so long as the terms as
amended are consistent with the terms of the Plan and provided that the consent
of the Participant is obtained with respect to any amendment that would be
detrimental to the Participant, except that such consent will not be required if
such amendment is for the purpose of complying with Rule 16b-3 or any
requirement of Code Sections 422 or 409A applicable to the Award.



(b)   The Committee may adopt rules and regulations for carrying out the Plan.
The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive. The Committee may consult with counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel.



(c)   A majority of the members of the Committee shall constitute a quorum
although at least two members must be present for a quorum), and all actions of
the Committee shall be taken by a majority of the members present (or in the
event of two members, a unanimous decision). Any action may be taken by a
written instrument signed by all of the members, and any action so taken shall
be fully effective as if it had been taken at a meeting.



(d)   The Board from time to time may appoint members previously appointed and
may fill vacancies, however caused, in the Committee. If a Committee of the
Board is appointed to serve as the Committee, such Committee shall have, in
connection with the administration of the Plan, the powers possessed by the
Board, including the power to delegate a subcommittee of the administrative
powers the Committee is authorized to exercise, subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board.



(e)   To the extent permitted by applicable law, the Committee may delegate to
one or more Officers the authority to do one or both of the following:
(i) designate Participants who are not Officers to be recipients of Awards, and
(ii) determine the number of shares of Company Stock or units to be subject to
such Awards granted to such Participants; provided, however, that the
Committee’s delegation of this authority shall specify the total number of
shares of Company Stock or units subject to such delegation, and that, in no
event, shall such Officer grant an Award to himself or herself. All other terms
and conditions of any Award made pursuant to this delegation of authority shall
be determined by the Committee.



(f)   Each member of the Committee with respect to the grant of Awards that are
intended to constitute Performance Compensation Awards shall be “outside
directors” as described in Code Section 162(m); provided, however, that the
failure to satisfy such requirement shall not affect the validity of any Award
otherwise validly granted. As to Awards that that are authorized by the
Committee and intended to be exempt under Rule 16b-3 of the Exchange Act, the
requirements of Rule 16b-3(d)(1) under the Exchange Act with respect to
committee action also are intended to be satisfied. With respect to Awards
granted pursuant to Section 15(e), the designated Officer(s) granting Awards
shall be deemed to constitute the Committee. To the extent applicable, Committee
members shall meet the requirements of the rules and regulations of the Stock
Exchange.



(g)   Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the terms of outstanding
Awards may not be amended to reduce the exercise price of outstanding Options or
SARs or cancel outstanding Options or SARs in exchange for cash, other Awards or
Options or SARs with an exercise price that is less than the exercise price of
the original Options or SARs.

16. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as
follows:



(a)   If to the Company – at its principal business address to the attention of
the Secretary;



(b)   If to any Participant – at the last address of the Participant known to
the sender at the time the notice or other communication is sent.



(c)   In either event, notice may also be delivered via email as long as the
email account is one used in the regular course of business of the Participant
or Company representative.

17. Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Company
Stock subject to an Award unless otherwise stated herein or until such
Participation has satisfied all requirements under the terms of the Award.

18. No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted under the Plan shall confer upon any Participant any
right to continue to serve the Company (or a Parent or Subsidiary of the
Company) in the capacity in effect at the time the Award was granted or shall
affect the right of the Company (or a Parent or Subsidiary of the Company) to
terminate the employment or services of a Participant with or without notice and
with or without cause.

19. Interpretation. The terms of the Plan shall be governed by the laws of the
State of Delaware, without regard to conflict of law provisions at any
jurisdiction. The terms of this Plan are subject to all present and future
regulations and rulings of the Secretary of the Treasury or his or her delegate
relating to the qualification of Incentive Stock Options under the Code. If any
provision of the Plan conflicts with any such regulation or ruling, then that
provision of the Plan shall be void and of no effect. As to all Incentive Stock
Options and all Nonstatutory Stock Options with an exercise price of at least
100% of Fair Market Value of the Company Stock on the Date of Grant, this Plan
shall be interpreted for such Options to be excluded from applicable employee
remuneration for purposes of Code Section 162(m).

20. Compliance with Code Section 409A.



(a)   To the extent that amounts payable under this Plan are subject to Code
Section 409A, the Plan and Awards are intended to comply with such Code
Section 409A and official guidance issued thereunder. Otherwise, the Plan and
Awards are intended to be exempt from Code Section 409A. Notwithstanding
anything to the contrary, the Plan and Awards shall be interpreted, operated and
administered in a manner consistent with these intentions.



(b)   For purposes of the Plan, all references to “employment termination,”
“termination from employment,” “termination from service,” “separation from
service” or like phrases are intended to constitute a “separation from service”
as defined by Code Section 409A and regulations thereunder.



(c)   Notwithstanding anything in the Plan to the contrary, if a Participant is
a specified employee (within the meaning of the default provisions for
determining specified employees under Section 409A of the Code) with respect to
the Company at the time of his or her employment termination or separation from
service, all payments that are not then exempt from Code Section 409A and would
have been due during the six-month period following the Participant’s employment
termination or separation from service shall be aggregated and paid on the date
that is six months and one day after the Participant’s employment termination or
separation from service (or, if earlier, as soon as practicable after the date
of the Participant’s death).

21. Compliance with Code Section 162(m). To the extent the Committee issues any
Award that is intended to be exempt from the deduction limitation of Section
162(m) of the Code, the Committee may, without shareholder or grantee approval,
amend the Plan or the relevant Award Agreement retroactively or prospectively to
the extent it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company’s
federal income tax deduction for compensation paid pursuant to any such Award.

22. Clawback. Notwithstanding any other provisions in this Plan, any Award that
is subject to recovery under any law, government regulation or Stock Exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or Stock Exchange listing requirement) and
in compliance with Code Section 409A.

23. Indemnification. In addition to such other rights of indemnification as they
may have, the members of the Committee shall be indemnified by the Company
against the reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Award granted hereunder, and against all amounts
paid by them in settlement thereof (provided such settlement is approved by the
Board) or paid by the Board in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
determined in such action, suit or proceeding that such Committee member has
acted in bad faith; provided, however, that within sixty (60) days after receipt
of notice of institution of any such action, suit or proceeding, a Committee
member shall offer the Company in writing the opportunity, at its own cost, to
handle and defend the same.

IN WITNESS HEREOF, this instrument has been executed as of the 5th day of
May 2015.

      PENSKE AUTOMOTIVE GROUP, INC By:  
/s/ Calvin Sharp
   
 
   
Executive Vice President – Human Resources

